DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
In view of the Appeal Brief filed on 4/16/22, PROSECUTION IS HEREBY REOPENED. 
The claims of 2/23/2022 are under consideration.  In response to Applicant’s arguments, the 103 rejection of the last Office Action is modified below.  The following 112 rejection will also apply.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                                                                                                                                                                                                        	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or 112, fourth paragraph, for failing to limit a claim from which it depends.  Claim 28 recites “wherein the first spermicidal triterpenoid is celastrol,” which does not further limit claim 21, from which it depends.  It is noted that claim 21 limits the first spermicidal triterpenoid to pristimerin and lupeol. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25, 29, 31-33, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutterman et al. (WO 2006/081371 A2, of record).
Gutterman et al. teach therapeutic compositions comprising a natural triterpenoid and a proteasome inhibitor (abstract and claim 28).  A preferred natural triterpenoid is lupeol (page 3, lines 5-9).  The natural triterpenoid and proteasome inhibitor may be administered together or separately (page 7, lines 25-27; page 28, line 28 to page 29, line 9).  Gutterman et al. also teaches that triterpenoids are known for their spermicidal or contraceptive properties (page 14, lines 3-6).  Application via a suppository, pill (page 23, lines 6-15), or sponge in a body cavity (page 25, line 30 to page 26, line 18), such as a vagina (page 34, line 6) is taught.  Finally, solutions, emulsions, and dispersions are taught (page 21, lines 23-32), which encompass foams and creams.  Various excipients, such as lactose, starch, and magnesium stearate are taught (page 24, lines 2-6).
The limitations regarding “spermicidal” or “contraceptive” as well as “inhibits P4- or PregS-induced human sperm hyperactivation, sperm motility or fertilization” are given little patentable weight since they are drawn to the intended use of a composition.  	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gutterman et al. (WO 2006/081371 A2, of record), as applied to claims 21-22, 25, 29, 31-33, 36, in view of Mishell et al. (“Contraception by means of a silastic vaginal ring impregnated with medroxyprogesterone acetate,” Am. J. Obstet. Gynecol., 1970, 107 (1), 100-107) and Ramakrishnan et al. (“Controlled release of copper from an intrauterine device using a biodegradable polymer,” Contraception, 2015, 92, 585-588).
The instant claims are directed to a composition consisting of lupeol, wherein the composition is formulated and configured in the form of a drug-impregnated silicone elastomer vaginal ring or a polymeric intrauterine device (IUD).  
Gutterman et al. teach as discussed above, however, fail to disclose the composition is formulated and configured in the form of a drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD).  
Mishell et al. teach that Silastic (silicone rubber) vaginal rings impregnated with the contraceptive drug, medroxyprogesterone acetate, can be used for contraception (title, abstract).  For this purpose, silicone rubber was molded into cylindrical rings in sizes ranging from 70-80 mm in outside diameter.  These Silastic rings were elastic and thus could be easily compressed for insertion into the vagina after which they tended to regain their original shape (page 101, left column, last full paragraph).  None of the subjects noted symptoms or had objective evidence of vaginal irritation during the time the rings were in place or following their removal (page 102, left column, last paragraph).  Mishell et al. also teach that it has been known for decades that drugs may be absorbed through the vaginal mucosa (page 106, left column, last full paragraph).  Silicone rubber, or Silastic, has been found to be useful in chronic implants in tissue because it does not cause foreign body reactions even after prolonged periods (sentence bridging left and right column on page 106).  In conclusion, the contraceptive drug, medroxyprogesterone acetate, was readily absorbed and effective in inhibiting ovulation when used with Silastic vaginal rings.  Upon removal of the Silastic vaginal ring, there was a rapid cessation of drug activity and resumption of ovulation (page 106, right column, last paragraph).
Ramakrishnan et al. teach an intrauterine device (IUD) coated with a biodegradable polymer for the controlled release of copper ions (title and abstract), which act as a spermicide (page 588, right column, reference 3).  IUDs are taught as the most frequently used long-acting reversible contraceptive method in the world.  IUDs are used by 14% of women of reproductive age (page 585, left column, first paragraph).  Due to good biodegradability, biocompatibility, and proper mechanical properties, poly(DL-lactide-co-glycolide) (PLGA) 75/25, a biodegradable polymer approved by the FDA, was selected as the IUD coating.  The degradation products are easily metabolized in the body and eliminated as carbon dioxide and water (page 585, right column, last full paragraph to page 586, first paragraph).  This PLGA coating helps to control the release of copper ions, which leads to less side effects related to burst release (page 587, discussion section).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have formulated and configured the composition consisting of lupeol, as taught by Gutterman et al., into a drug-impregnated silicone elastomer vaginal ring, as taught by Mishell et al., or a polymeric intrauterine device (IUD), as taught by Ramakrishnan et al.
A person of ordinary skill in the art would have been motivated to formulate and configure the composition consisting of lupeol into a drug-impregnated silicone elastomer vaginal ring or polymeric intrauterine device (IUD) because Gutterman et al. teaches that the composition may be formulated as a suppository and sponges for application to body cavities, such as the vagina.  Gutterman et al. also teach that triterpenoids, such as lupeol, are known for their spermicidal and contraceptive properties, prompting one of ordinary skill in the art to look to known contraceptive devices and methods of delivery into the vagina.  Mishell and Ramakrishnan et al. not only teach that drug-impregnated silicone elastomer vaginal rings and polymeric intrauterine devices are known in the art to deliver contraceptives into the vagina, but also teach several advantages for using these particular delivery devices.  Mishell et al. teach that vaginal rings made out of silicone rubber easily retain their shape due to their elasticity, minimize vaginal irritation, and safely and effectively deliver the active agents.  Ramakrishnan et al. teach that intrauterine devices are widely used by women and the first choice for a long-acting reversible contraceptive method in the world.  Furthermore, IUD coatings, such as the biodegradable polymer, PLGA, serve to control the release of the active agents resulting in minimization of side effects.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in delivering the contraceptive, lupeol, via a drug-impregnated silicone elastomer vaginal ring or a polymeric intrauterine device because these contraceptive devices are well-known and widely used as safe and effective delivery devices in the vagina.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627                    

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627